Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/18/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beamish (3104012) in view of Tye (20110259784) and White (20120248180).
Beamish discloses container (figs 1-7), base layer (10), bottom panel (11), sidewall (including one 12, 16 and another at a right angle thereof, such as top and right side in fig 1; additional sidewall can be left and bottom side in fig 1 comprising one 12, 16; end panel panels at top and bottom of fig 1 and side panel at left and right of fig 1; Beamish also discloses lower edges along a portion and upper edges along a portion extending from fold line therebetween as shown in fig 1, 3, each on side panel and end panel, with edges engaging/abutting one another such as in fig 3; flange along 16; along corners such as fig 1 at corners); with the exception of the following which is disclosed by Tye: liner (51 releasable attached to 
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by White: lower, upper portions (such as shown for example in fig 7 with portion adjacent 111, and portion adjacent 102; intermediate fold line such as line between 111 and 102 in fig 1, 2, 7; oblique and obtuse angles in fig 7; the Office notes that Merriam Webster defines oblique as neither perpendicular or parallel and therefore White discloses oblique in the above feature;  the Office notes White also discloses additional portions in figs 6, 7, 12, 13 such as at at 202B, 202A where 202A can include 111/211 and are oblique with respect to the bottom and one another and also including a fold line between the above portions as shown at juncture between portions in figs 6, 7, 12, 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of White (by providing the above shape) in order to provide another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.  The Office notes that providing the above shape to Beamish in view of Tye would provide lower edges extending from an intermediate fold line along with upper edges edge extending as well where lower edges would engage/abut and upper edges would engage/abut (as already shown in Beamish fig 7 with the inclusion of the shape of White).  As already stated above, the above provides another sloped surface to improve interaction with intended contents such as providing an additional 
The Office notes that Applicant has changed the word or form of the word of engaging to abutting.  Beamish also states that the edges are fused to one another via the application of heat, pressure, and cooling (Beamish col. 2: 39-70).  The above fusion provides for the claimed limitation of engagement as the process combines the edges into one abutted element.  Therefore, Beamish in view of the above prior art discloses the claimed limitations that include abutting or another form of the word.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Dawes (20050031814).
The Combined Reference discloses the claimed invention, including PET (see above) but does not appear to specifically disclose the heat seal layer material.  Dawes discloses Mylar (paragraphs 51, 52).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Dawes (by using the above material between base and liner layers) in order to provide a material with desired characteristics such as microwaveable, peelablility, strength, etc.

Claims 21-25, 27, 31, 40, 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beamish (3104012) in view of Tye (20110259784) and further in view of White (20120248180).
Beamish discloses container (figs 1-2s), base layer (10), bottom panel (11), sidewall (including one 12, 16 and another at a right angle thereof, such as top and right side in fig 1; additional sidewall can be left and bottom side in fig 1 comprising one 12, 16; end panel panels at top and bottom of fig 1 and side panel at left and right of fig 1; Beamish also discloses lower edges along a portion and upper 
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by White: lower, upper portions (such as shown for example in fig 7 with portion adjacent 111, and portion adjacent 102; intermediate fold line such as line between 111 and 102 in fig 1, 2, 7; oblique and obtuse angles in fig 7; the Office notes that Merriam Webster defines oblique as neither perpendicular or parallel and therefore White discloses oblique in the above feature;  the Office notes White also discloses additional portions in figs 6, 7, 12, 13 such as at at 202B, 202A where 202A can include 111/211 and are oblique with respect to the bottom and one another and also including a fold line between the above portions as shown at juncture between portions in figs 6, 7, 12, 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of White (by providing the above shape) in order to provide another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.
The Office notes that providing the above shape to Beamish in view of Tye would provide lower edges extending from an intermediate fold line along with upper edges edge extending as well where 
The Office notes that Applicant has changed the word or form of the word of engaging to abutting.  Beamish also states that the edges are fused to one another via the application of heat, pressure, and cooling (Beamish col. 2: 39-70).  The above fusion provides for the claimed limitation of engagement as the process combines the edges into one abutted element.  Therefore, Beamish in view of the above prior art discloses the claimed limitations that include abutting or another form of the word.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 27 above, and further in view of Stockley (5533622).
The Combined Reference discloses the claimed invention above but does not appear to disclose an outer edge of a liner spaced from edge of a flange.  Stockley discloses similar art with respect to liners to be removed from a container and also discloses the above feature (adjacent 31).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Stockley (by extending liner outward of flange) in order to assist the user in removing the removable liner by providing an exposed surface from which to grasp and easily pull.

Claims 1, 4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beamish (3104012) in view of Tye (20110259784) and White (20120248180) and further in view of Zwaga (20130327821).

The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by White: lower, upper portions (such as shown for example in fig 7 with portion adjacent 111, and portion adjacent 102; intermediate fold line such as line between 111 and 102 in fig 1, 2, 7; oblique and obtuse angles in fig 7; the Office notes that Merriam Webster defines oblique as neither perpendicular or parallel and therefore White discloses oblique in the above feature;  the Office notes White also discloses additional portions in figs 6, 7, 12, 13 such as at at 202B, 202A where 202A can include 111/211 and are oblique with respect to the bottom and one another and also including a fold line between the above portions as shown at juncture between portions in figs 6, 7, 12, 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of White (by providing the above shape) in order to provide another sloped surface to improve interaction with intended contents such as providing an additional sloped 
The Office notes that Applicant has changed the word or form of the word of engaging to abutting.  Beamish also states that the edges are fused to one another via the application of heat, pressure, and cooling (Beamish col. 2: 39-70).  The above fusion provides for the claimed limitation of engagement as the process combines the edges into one abutted element.  Therefore, Beamish in view of the above prior art discloses the claimed limitations that include abutting or another form of the word.  IF there is any question to the above, the Office notes that Zwaga discloses similar techonology (Figs 1-7) and also discloses the abutment of edges (such as in paragraphs 27, 44 also in combination with a liner in pargraph 68).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Zwaga (by substituting one form of connection at an edge with another such as replacing the above fusion with that of edge abutment) in order to create an endless wall flange around the device that results in a stronger more rigid device without the need to add fusion steps.  Though not required the Office notes that, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one type of attachment (such container with fused edges with that of a liner with abutting edges) for another because it has been held that substituting equivalents known for the same purpose  on the basis of its Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat.Inter. 1980), 209 USPQ at 759.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Dawes (20050031814).
The Combined Reference discloses the claimed invention, including PET (see above) but does not appear to specifically disclose the heat seal layer material.  Dawes discloses Mylar (paragraphs 51, 52).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Dawes (by using the above material between base and liner layers) in order to provide a material with desired characteristics such as microwaveable, peelablility, strength, etc.

Claims 21-25, 27, 31, 40, 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beamish (3104012) in view of Tye (20110259784) and further in view of White (20120248180).
Beamish discloses container (figs 1-2s), base layer (10), bottom panel (11), sidewall (including one 12, 16 and another at a right angle thereof, such as top and right side in fig 1; additional sidewall can be left and bottom side in fig 1 comprising one 12, 16; end panel panels at top and bottom of fig 1 and side panel at left and right of fig 1; Beamish also discloses lower edges along a portion and upper edges along a portion extending from fold line therebetween as shown in fig 1, 3, each on side panel and end panel, with edges engaging/abutting one another such as in fig 3; flange along 16; along corners such as fig 1 at corners); with the exception of the following which is disclosed by Tye: liner (51 releasable attached to an inner surface and separable, abstract; thermoplastic PET, 30 microns-150, including coating paragraphs 37, 48, 38, 39; heat seal layer, layer formed between base and liner by heating, such as in abstract). It would have been obvious to one of ordinary skill in the art at the time of 
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by White: lower, upper portions (such as shown for example in fig 7 with portion adjacent 111, and portion adjacent 102; intermediate fold line such as line between 111 and 102 in fig 1, 2, 7; oblique and obtuse angles in fig 7; the Office notes that Merriam Webster defines oblique as neither perpendicular or parallel and therefore White discloses oblique in the above feature;  the Office notes White also discloses additional portions in figs 6, 7, 12, 13 such as at at 202B, 202A where 202A can include 111/211 and are oblique with respect to the bottom and one another and also including a fold line between the above portions as shown at juncture between portions in figs 6, 7, 12, 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of White (by providing the above shape) in order to provide another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.
The Office notes that providing the above shape to Beamish in view of Tye would provide lower edges extending from an intermediate fold line along with upper edges edge extending as well where lower edges would engage/abut and upper edges would engage/abut (as already shown in Beamish fig 7 with the inclusion of the shape of White).  As already stated above, the above provides another sloped surface to improve interaction with intended contents such as providing an additional sloped surface from which to remove contents such as food to provide ease of removal to the more gradual shape of the device.

The Office notes that Applicant has changed the word or form of the word of engaging to abutting.  Beamish also states that the edges are fused to one another via the application of heat, pressure, and cooling (Beamish col. 2: 39-70).  The above fusion provides for the claimed limitation of engagement as the process combines the edges into one abutted element.  Therefore, Beamish in view of the above prior art discloses the claimed limitations that include abutting or another form of the word.  IF there is any question to the above, the Office notes that Zwaga discloses similar techonology (Figs 1-7) and also discloses the abutment of edges (such as in paragraphs 27, 44 also in combination with a liner in paragraph 68).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Zwaga (by substituting one form of connection at an edge with another such as replacing the above fusion with that of edge abutment) in order to create an endless wall flange around the device that results in a stronger more rigid device without the need to add fusion steps.  Though not required the Office notes that, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one type of attachment (such container with fused edges with that of a liner with abutting edges) for another because it has been held that substituting equivalents known for the same purpose  on the basis of its suitability for the intended use was an obvious extension of the prior teachings.. Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat.Inter. 1980), 209 USPQ at 759.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 27 above, and further in view of Stockley (5533622).
The Combined Reference discloses the claimed invention above but does not appear to disclose an outer edge of a liner spaced from edge of a flange.  Stockley discloses similar art with respect to liners to be removed from a container and also discloses the above feature (adjacent 31).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Stockley (by extending liner outward of flange) in order to assist the user in removing the removable liner by providing an exposed surface from which to grasp and easily pull.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.  Nevertheless, Applicant states that the prior art does not disclose abutment.  The Office notes that Applicant has changed the word or form of the word of engaging to abutting.  Beamish also states that the edges are fused to one another via the application of heat, pressure, and cooling (Beamish col. 2: 39-70).  The above fusion provides for the claimed limitation of engagement as the process combines the edges into one abutted element.  Therefore, Beamish in view of the above prior art discloses the claimed limitations that include abutting or another form of the word.  IF there is any question to the above, the Office notes that Zwaga discloses similar techonology (Figs 1-7) and also discloses the abutment of edges (such as in paragraphs 27, 44 also in combination with a liner in paragraph 68).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735